COURT OF APPEALS
                               SECOND DISTRICT OF TEXAS
                                    FORT WORTH

                                  NO. 02-13-00096-CV


Jason E. Haddock                          §   From County Court at Law No. 1

                                          §   of Tarrant County (2011-002290-1)
v.
                                          §   October 17, 2013

Texas Workforce Commission and            §   Opinion by Justice McCoy
Adecco USA Inc.


                                     JUDGMENT

       This court has considered the record on appeal in this case and holds that

there was no error in the trial court’s judgment. It is ordered that the judgment of

the trial court is affirmed.

       It is further ordered that appellant Jason E. Haddock shall pay all costs of

this appeal, for which let execution issue.


                                       SECOND DISTRICT COURT OF APPEALS


                                       By _________________________________
                                          Justice Bob McCoy